On Rehearing.
Holcomb, J.
A rehearing En Banc was granted in this case from the decision heretofore made and reported in 98 Wash. 431, 167 Pac. 1127.
The facts at issue and the legal propositions involved are sufficiently stated in the former prevailing opinion and the dissenting opinion {herein, and no amplification is necessary now. For the reasons stated in the dissenting opinion, which the majority of the court now adopt as the correct view of the law and of *434the disposition of the case, the former opinion is overruled and the verdict and judgment affirmed.
Ellis, C. J., Webster, Main, and Parker, JJ., concur.
Fullerton, Mount, and Chadwick, JJ., dissent.